Election/Restrictions
Claim 1 has been determined to be allowable. After further consideration and for reasons stated in the attached interview summary dated March 11, 2021, previously withdrawn claims 6, 7, 12, 15, 17 and 19 have been rejoined. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Wenting Deng Reg. No. 74,270 on March 11, 2021.
In the claims:
Claims 8, 9, and 20-25 have been canceled.
Claim 18, lines 3-6, at each instance “electrodes fingers” has been rewritten to --the first and second electrode fingers--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closets prior art reference if Nakamura et al. (reference of record) as discussed in the office action mailed on 9/3/2020. However Nakamura et al. does not teach, in regards to amended claim 1, wherein each of the plurality of the first electrode fingers of the at least two series IDTs are electrically connected to the first signal point, wherein each of the plurality of the second electrode fingers of the at least two series IDTs are electrically connected to the second signal point, wherein the at least one shunt IDT comprises a plurality of first electrode fingers electrically connected to one of the first and second signal point and a plurality of second electrode fingers connected to ground, and wherein the series IDTs and the at least one shunt IDT are arranged between the two reflective structures. Thus the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-7, 10-12 and 14-19 have also been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843 

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843